Case 2:20-cv-13134-LVP-RSW ECF No. 112-3, PageID.4678 Filed 02/11/21 Page 1 of 7




                  Exhibit C
Case 2:20-cv-13134-LVP-RSW ECF No. 112-3, PageID.4679 Filed 02/11/21 Page 2 of 7




Nov. 16, 2020

Jocelyn Benson
Michigan Secretary of State
430 W. Allegan Street
Lansing, MI 48918

Secretary Benson,

As you are aware, the General Election has generated a great deal of interest and concern among the
people of Michigan, with a record number of over 5.4 million Michiganders participating in the electoral
process.

Every citizen deserves to have faith in the integrity of the election process and its outcome. It is our
responsibility, as elected public servants, to assure the people of Michigan of the processes integrity
through complete transparency and the faithful investigation of any allegations of wrongdoing, fraud or
abuse.

Unfortunately, a number of serious allegations have been made which cannot and should not be ignored.

First, in Antrim County, an error caused thousands of Michigan ballots that were meant for some
candidates to be wrongly counted for their opposing candidates. While this issue was identified and
corrected after observers flagged the unlikeliness of the outcome, it is unclear whether this issue
replicated itself elsewhere. Antrim is just one of 47 counties in Michigan that used the software system
at issue, Dominion Voting Systems, to process their ballots. This is particularly concerning when at least
one other secretary of state, specifically in Texas, refused to certify Dominion Voting Systems for use
because the examiner could not verify that the system was "safe from fraudulent or unauthorized
manipulation." This raises questions over whether there are fundamental flaws in the software itself.

Second, there are allegations that election officials critically mishandled numerous ballots, including:
   x counted ineligible ballots;
   x counted the same batches of ballots multiple times;
   x instructed poll workers to backdate absentee ballots;
   x counted late ballots after illicitly pre-dating them;
   x used false information to process ballots, such as using incorrect or false birthdays and inserted
      new names into the QVF and recorded these new voters as having a birthdate of 1/1/1900;
Case 2:20-cv-13134-LVP-RSW ECF No. 112-3, PageID.4680 Filed 02/11/21 Page 3 of 7




   x   accepted ballots deposited in drop boxes after the deadline;
   x   duplicated ballots illegally;
   x   counted ballots even though the voter's name did not appear in the official voter rolls;
   x   ordered election workers to not verify voters' signatures on absentee ballots;
   x   barred poll challengers from observing the transposition and certification of absentee ballots that
       need to be transposed, including military ballots; and
   x   coached voters to vote for a particular candidate and party.

Finally, there are allegations of illegal and official intimidation and interference with lawful election
challengers and poll watchers. Poll watchers are the cornerstone of our Election Day process to ensure
accountability and oversight. Disrupting their access and preventing them from fulfilling their legal right
and responsibilities is an infringement on the election process. The allegations include:
   x harassment of challengers tolerated or perpetrated by election officials;
   x denial of the opportunity to meaningfully observe the processing of ballots;
   x arbitrary and unequal treatment of challengers;
   x refusal to record challenges to their processes; and
   x removal of challengers from the site if they voiced a challenge.

Each of these allegations is backed up by sworn affidavits of over 100 Michigan citizens, real people,
willing to face legal consequences to their lives and livelihoods to stand by their assertions.

These claims deserve our full attention and diligent investigation to ensure fairness and transparency in
our election process. We must take every possible step to ensure that all Michiganders, and all
Americans, have confidence that the state of Michigan conducted this election with integrity and
accuracy.

As such, and due directly to these issues, we are requesting that the secretary of state authorize a
full, independent audit to be conducted to investigate each of the accusations listed above prior to
the certification of any results. This independent audit should aim to achieve completion in a
timely manner, certainly before Dec. 8, so that Michigan can fully participate when the electoral
college meets on Dec. 14. The chief priority of this audit, however, should be to verify that our
election law and processes were correctly administered and identify any illegality that may have
taken place.

Because of the successful adoption of Proposal 3 in the midterm elections of 2018, Section 4 of our
Michigan Constitution ensures that “every citizen of the United States who is an elector qualified to vote
in Michigan” has the right to “have the results of statewide elections audited, in such a manner as
prescribed by law, to ensure the accuracy and integrity of elections.” The Michigan Legislature
proscribed this process in Public Act 116 of 1954.
Case 2:20-cv-13134-LVP-RSW ECF No. 112-3, PageID.4681 Filed 02/11/21 Page 4 of 7




Any fraudulently processed votes and unfair obstacles placed in front of legal poll challengers and
watchers disenfranchise the lawful votes of every citizen of Michigan, regardless of their political
affiliation.

Every legal vote must be counted.

Sincerely,




 Aric Nesbitt                                      Lana Theis
 State Senator, District 26                        State Senator, District 22




 Matt Maddock                                      Kim LaSata
 State Representative, District 44                 State Senator, District 21




 Tom Barrett                                       John Bizon, M.D.
 State Senator, District 24                        State Senator, District 19




 Jon Bumstead                                      Kevin Daley
 State Senator, District 34                        State Senator, District 31




 Ken Horn
                                                   Michael MacDonald
 State Senator, District 32
                                                   State Senator, District 10
Case 2:20-cv-13134-LVP-RSW ECF No. 112-3, PageID.4682 Filed 02/11/21 Page 5 of 7




Rick Outman                             Dale Zorn
State Senator, District 33              State Senator, District 17




                                        Julie Alexander
Lynn Afendoulis
                                        State Representative, District 64
State Representative, District 73




                                        Ann Bollin
Sue Allor                               State Representative, District 42
State Representative, District 106




                                        Pamela Hornberger
Beth Griffin                            State Representative, District 32
State Representative, District 66




                                        Daire Rendon
Bronna Kahle                            State Representative, District 103
State Representative, District 57




Pauline Wendzel                         Mary Whiteford
State Representative, District 79       State Representative, District 80
Case 2:20-cv-13134-LVP-RSW ECF No. 112-3, PageID.4683 Filed 02/11/21 Page 6 of 7




                                        Gary Eisen
Joe Bellino                             State Representative, District 81
State Representative, District 17




Shane Hernandez                         Gary Howell
State Representative, District 83       State Representative, District 82




Steve Johnson                           Beau LaFave
State Representative, District 72       State Representative, District 108



Eric Leutheuser
State Representative, District 58       Steve Marino
                                        State Representative, District 24




Greg Markkanan                          Luke Meerman
State Representative, District 110      State Representative, District 88




Mike Mueller
State Representative, District 51       Brad Paquette
                                        State Representative, District 78
Case 2:20-cv-13134-LVP-RSW ECF No. 112-3, PageID.4684 Filed 02/11/21 Page 7 of 7




John Reilly                             Jason Sheppard
State Representative, District 46       State Representative, District 56




Hank Vaupel
State Representative, District 47       Rodney Wakeman
                                        State Representative, District 94




Michael Webber                          Jeff Yaroch
State Representative, District 45       State Representative, District 33
